Opinion of the Court by
Judge Hardin :
Tbe sale of the land, as reported by tbe commissioner, was substantially conformable with tbe law governing tbe duties of that officer; and though there is some contrariety of evidence as to tbe vendible value of tbe land, it does not appear that tbe price for which tbe land sold was grossly inadequate. Nor is there any evidence of unfairness or fraud in making tbe sale or in tbe purchase of tbe appellee.
It appears that at tbe instance of Benfro, tbe sale was suspended to give bim an opportunity of making arrangements to advance tbe price which was bid by tbe appellee for tbe land, but be declined to bid himself or procure any one to do so, and allowed tbe appellee to become the purchaser at tbe bid which they bad made. Hpon tbe whole case, we think tbe motion to set aside tbe sale was properly overruled.
Wherefore, tbe judgment is affirmed.